379 So.2d 448 (1980)
Cyrus H. THOMAS and Industrial Vinyls, Inc., Appellants,
v.
AMERICAN VINYL COMPANY, Appellee.
No. 79-1401.
District Court of Appeal of Florida, Third District.
February 5, 1980.
Howard, Brawner, Lovett & Bender and Philip L. Brawner, Miami, for appellants.
Greenberg & Murray and Donald J. Murray, Miami, for appellee.
Before HENDRY, HUBBART and NESBITT, JJ.
PER CURIAM.
The final judgment under review is affirmed as to the appellant Industrial Vinyls, Inc. The final judgment under review is reversed as to the appellant Cyrus H. Thomas upon a holding that the trial court erred in denying the appellant Thomas' motion to vacate the clerk's default herein under Fla.R.Civ.P. 1.500(d) as: (a) the appellant Thomas established excusable neglect in failing to timely respond to the complaint herein especially when compared against the slight delay in the case which was caused thereby, North Shore Hospital, *449 Inc. v. Barber, 143 So.2d 849 (Fla. 1962); and (b) the appellant Thomas established a meritorious defense to the complaint, Speer v. Friedland, 276 So.2d 84 (Fla. 2d DCA 1973); § 673.403(2), Fla. Stat. (1979). The cause, is accordingly, remanded to the trial court with directions to set aside the final judgment and clerk's default solely as to the appellant Cyrus H. Thomas.